internal_revenue_service number release date index number -------------------------- -------------------------- ----------------------------------- -------------------------------------- ----------------------------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number --------------------- refer reply to cc psi plr-142104-08 date date legend ------------------------------------------------------------------------------ --------------------------------------------------- ------------------------------------ --------------------------- taxpayer ----------------------------------------------------------------------------------------------------------- operating company affiliate a affiliate b historic building -------------------------------------------------------------- government_entity government_entity government_entity building building site state state city station date date date x governmental lease government parking area ------------------------------------- construction company zone a zone b university a square feet b square feet ---------------------------------- -------------------------------------- ---------------------------------------------------- ------------------ ------------------------ ------------ ------------------ ------------- ----------------- ------------------------------------------------- ------------------ -------------------------- ---------------------- ---------- ------------------------------------------------------------- ------------------------------------------ ---------------------------------------------------- ------------------------------------------------------- ----------------------------------- --------------------------- -------------------------- plr-142104-08 c square feet d square feet year a year b year c year d year e year f z percent dear ------------------ --------------------------- ----------------------------- ------- ------- ------- ------- ------- ------- ------------------- this is in response to your ruling_request dated on date and subsequent correspondence requesting rulings under sec_47 and sec_168 of the internal_revenue_code on behalf of taxpayer regarding a transaction that includes rehabilitation of historic building facts taxpayer is a state limited_partnership treated as a partnership for federal_income_tax purposes all of its partners are wholly owned indirectly by operating company through two taxable reit subsidiaries taxpayer acquired historic building listed on the national register of historic places on date and is in the process of rehabilitating it before historic building is placed_in_service at least one more limited_partner may be admitted to taxpayer taxpayer may enter into a master lease structure and elect to pass through federal rehabilitation credits available with respect to the rehabilitation of historic building to the new limited_partner or its affiliate as master tenant of historic building master tenant affiliate a a state limited_partnership and affiliate b also a state limited_partnership are wholly owned directly or indirectly by operating company and are treated as disregarded entities for federal_income_tax purposes taxpayer affiliate a and affiliate b are involved in the rehabilitation of historic building and the construction of building and building located on site which is in zone a building is an office building owned by affiliate b located across the street from station which is owned by x historic building is located across the street from station and building will be built on the annex site located across the street from historic building and currently leased to affiliate a affiliates of construction company have significant involvement in the planning and construction of historic building as construction and development manager and of the garage as construction manager until the fifth anniversary of the date that rehabilitated historic building is placed_in_service operating company or its successors or assigns will directly or indirectly i own at least twenty percent of all profits interests and capital interests in each of the entities owning the buildings or condominiums comprising its site project excluding plr-142104-08 any condominiums that are sold to parties unrelated to operating company and excluding any tower planned for building construction of which is not commenced within nine months following commencement of construction of the garage in building and ii serve as a general_partner or in a similar capacity such as manager of a limited_liability_company in each of such ownership entities engaging in active and substantial management functions with respect to the entities’ respective businesses which may include property management and leasing services in year a government_entity chose construction company as its developer to find appropriate uses for historic building the annex site a surface lot and a vehicle maintenance facility all of which are located in zone a a preliminary report prepared by construction company showed plans for towers at the sites where towers are currently planned for the annex site and suggested initiating discussions with x regarding land acquisition and infrastructure development in year b a working group that included representatives of operating company and construction company depicted towers at the sites currently planned for the annex as well as another tower at the site currently occupied by building in year b university signed a letter of intent to acquire historic building the annex site a surface lot and a vehicle maintenance facility from government_entity university then approached construction company about assuming university's obligation to purchase historic building the annex site or the vehicle maintenance facility in late year b construction company began discussions with government_entity regarding a potential relocation of government_entity 1's offices in city to historic building subsequently construction company presented preliminary concept plans for the rehabilitation of historic building the demolition of the annex and the construction of a new_building on the annex site for use and occupancy by government_entity the governmental lease and current plans for the rehabilitation of historic building and construction of building are the products of those discussions in order to promote redevelopment of economically distressed communities state enacted legislation permitting designation of certain zones ie zone b in city throughout state qualified businesses that operate in such zones are allowed certain tax exemptions deductions abatements and credits historic building building and building are all located in zone b in city through affiliate b operating company began planning to construct and lease building while investigating other development opportunities in zone b building is located across the street from station and was constructed on land owned by x but leased to affiliate b under a 99-year lease building is connected to station by an above street-level public bridge construction of most of the tenant finish for building was completed in year c and a certificate of occupancy for the core and shell was issued on date building contains a square feet of net rentable floor space historic building and the annex site on which building will be constructed were owned by government_entity until date on that date taxpayer acquired historic plr-142104-08 building and university acquired the annex site affiliate a then executed three 90-year ground leases with university for the annex site on which operating company plans to cause affiliate a or one or more other affiliates to construct building which will include a garage and two towers taxpayer agreed to lease the rehabilitated historic building to government_entity and affiliate a agreed to lease the government parking area to government_entity on or about date government_entity as sublessor and government_entity as sublessee executed governmental lease under which government_entity agreed to sublease the rehabilitated historic building and the government parking area government_entity will assign governmental lease to taxpayer or to the master tenant and the taxpayer or the master tenant will become the lessor under the governmental lease historic building is listed on the national register of historic places beginning in year d taxpayer began to substantially rehabilitate historic building and demolish the annex except for the annex tunnel after the annex site is cleared utilities and infrastructure will be installed and piles will be driven to provide the foundation for building operating company anticipates that by the end of year e construction of the garage in building will commence taxpayer may commence construction of one or possibly two towers planned for building within months following commencement of construction of the garage whichever of such towers if any is under construction within such nine-month period are referred to as the included towers if construction does not commence on either of these towers within nine months following commencement of construction of the garage such towers will not be treated as part of the site project for purposes of this private_letter_ruling and each reference below to the included towers should be ignored because there will be no included towers due to construction complexity and other delays the included towers will likely be placed_in_service after the tax_year in which historic building and the garage are placed_in_service the included towers may include space for office hotel retail and residential use the hotel space may be sold to an unrelated third party as a separate condominium and the residential space may be sold to unrelated third parties as separate residential condominiums any spaces in the included towers which are sold to unrelated third parties are not included in the computation of net rentable floor space in the site project under the governmental lease government_entity will lease the renovated historic building and the government parking area in the garage the government parking area will be available exclusively for possession use and occupancy by the tenant under the governmental lease government parking area will not be available for vehicular access by the general_public or by anyone other than government_entity and or government_entity and their employees and guests government parking area will be separated from other parking areas by a security gate restricting vehicular access elevator access to government parking area will be limited to such employees and other personnel government parking area will include at least parking spaces but may increase up to additional parking spaces if certain options under the governmental lease are exercised plr-142104-08 the rehabilitated historic building will comprise approximately b square feet of net rentable floor space the initial occupancy date of historic building and government parking area under governmental lease is anticipated for the summer of year f there may be changes in the precise mix and configuration of space but not less than c square feet of net rentable floor space will be constructed on the annex site as part of building in the form of some combination of i office residential hotel and or retail_space in the included towers excluding any condominiums sold to parties unrelated to operating company and ii retail_space government parking area and other parking areas in the garage dedicated to single-tenant use operating company will create a fully supported business center rather than a single building benefits to operating company from the development of site including the renovation of historic building and the construction of building and building include i the ability to solidify and strengthen the overall design integrity and economic viability of the entire site ii economies of scale in marketing and managing the overall site iii the ability to offer existing and prospective tenants a broad range of leasing options within the site and iv the ability to utilize a single maintenance operation to work on the entire site allowing for economic sharing of equipment and personnel to effectively manage the site operating company will have a single maintenance operation and a centralized managerial structure which will be responsible for delivering property management and maintenance services to the entire site tenants located in any building of the site will access the same property management organization to address operational requirements a series of walkways tunnels and pedestrian bridges will connect the buildings in the site a bus service will transport tenants and visitors among the various site buildings moreover a single architect has been retained as the master_plan executive architect for the operating company's overall site this architect served as building architect for building and will serve as building design architect for the garage in building the architect may serve as the building design architect for the included towers taxpayer makes the following representations the economic_substance of the governmental lease is that of a true lease such that taxpayer will be treated as the owner of historic building and affiliate a or another affiliate of operating company will be treated as the owner of government parking area in building for federal_income_tax purposes the rehabilitation of historic building and the construction of building and building are all part of one plan or scheme to redevelop part of a zone b as described above governmental lease does not include any renewal option the initial term of the governmental lease plus any service_contract or similar arrangement involving the property leased under the governmental lease will plr-142104-08 not exceed twenty years as measured from the first day any part of the leased premises is delivered by the landlord and accepted as substantially complete by the tenant under the governmental lease excluding pre-substantial completion access allowed to the tenant and its contractors to complete tenant improvements or to prepare for occupancy no lease of space in building by affiliate b or any other affiliate of operating company to a tax-exempt_entity as defined in sec_168 that is executed before the fifth anniversary of the first day the rehabilitated historic building is placed_in_service the fifth anniversary will have a lease_term including any fixed rate renewal option and any service_contract or similar arrangement involving the leased space which exceeds twenty years for purposes of this private_letter_ruling an option to renew a lease at a rental rate equal to a fair_market_value determined at the time of renewal is not treated as a fixed rate renewal option no lease of space in the included towers or in the garage in building by affiliate a or any other affiliate of operating company to a tax-exempt_entity that is executed before the fifth anniversary will have a lease_term including any fixed rate renewal option and any service_contract or similar arrangement involving the leased space which exceeds twenty years there is not now and will not be any up-front understanding informal arrangement or similar agreement between affiliate a or any other affiliate of operating company and any tax-exempt_entity lessee that any fair_market_value renewal option which may be granted under a lease of space in the included towers or in the garage in building executed before the fifth anniversary will be applied by the parties without regard to the actual fair_market_value rental of the premises at the time of renewal there is not now and will not be any up-front understanding informal arrangement or similar agreement between affiliate b and any other affiliate of operating company and any tax-exempt_entity lessee that any fair_market_value renewal option which may be granted under a lease of space in building executed before the fifth anniversary will be applied by the parties without regard to the actual fair_market_value rental of the premises at the time of renewal no portion of building historic building the included towers or the garage in building will be financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 the governmental lease does not include and neither government_entity nor a related_entity under sec_168 holds a fixed or determinable price purchase or sale option or its equivalent with respect to all or any part of the premises leased under the governmental lease no lease executed between affiliate a or any other affiliate of operating company and any tax-exempt_entity lessee before the fifth anniversary will include plr-142104-08 and no such tax-exempt lessee or a related_entity will hold a fixed or determinable price purchase or sale option or its equivalent with respect to the included towers or the garage in building or any part thereof no lease executed between affiliate b or any other affiliate of operating company and any tax-exempt_entity lessee before the fifth anniversary will include and no such tax-exempt lessee or a related_entity will hold a fixed or determinable price purchase or sale option or its equivalent with respect to building or any part thereof and upon completion the buildings on the site will contain approximately the number of square feet of net rentable floor space set forth below building building historic building building total net rentable floor space the following rulings are requested net rentable floor space a square feet b square feet c square feet d square feet the 50-percent exception to the definition of tax-exempt_use_property which was added to sec_47 by section a of the housing assistance tax act of p l the act will apply to the qualified_rehabilitation_expenditures with respect to the rehabilitated historic building for purposes of the rehabilitation_credit neither historic building nor any part thereof nor any of the improvements to be made in rehabilitating historic building will be treated as tax-exempt_use_property under sec_47 and by reference sec_168 as modified by sec_47 for purposes of the rehabilitation_credit and applying sec_47 and sec_168 to taxpayer's rehabilitation and leasing of historic building the property will include all of the net rentable floor space in historic building building the garage in building including the retail_space the government parking area and any single-tenant designated parking area and the included towers including any office hotel residential and retail_space but excluding any condominiums sold to parties unrelated to operating company law and analysis sec_47 provides that for purposes of sec_46 the rehabilitation_credit for any taxable_year is percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 defines the term plr-142104-08 certified_historic_structure as any building and its structural_components which is listed in the national register sec_47 provides that qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building shall be taken into account for the taxable_year in which such qualified_rehabilitated_building is placed_in_service sec_47 as amended by section a of the act provides that the term qualified_rehabilitation_expenditure does not include any expenditure in connection with the rehabilitation of a building which is allocable to the portion of the property which is or may reasonably be expected to be tax-exempt_use_property within the meaning of sec_168 except that percent shall be substituted for percent in sec_168 section b of the act provides that the amendment made by section shall apply to expenditures properly taken into account for periods after date sec_47 allows certain progress expenditures to be taken into account for a tax_year earlier than the tax_year in which the qualified_rehabilitated_building is placed_in_service but only if the taxpayer qualifies for and makes the election pursuant to sec_47 under sec_47 qualified_rehabilitation_expenditures for any qualified_rehabilitated_building are taken into account for the taxable_year in which the qualified_rehabilitated_building is placed_in_service taxpayer represents that the rehabilitated historic building was not placed_in_service prior to date taxpayer further represents that no election was made or will be made under sec_47 to take into account for a period prior to date any qualified_rehabilitation_expenditures with respect to the rehabilitated historic building the amendment to sec_47 by section a of the act applies to expenditures properly taken into account for periods after date therefore for purposes of the rehabilitation_credit the 50-percent exception enacted by section a applies to the taxpayer’s rehabilitation_expenditures with respect to the rehabilitated historic building rather than the 35-percent exception in sec_168 sec_168 states that in the case of non-residential real_property the term tax-exempt_use_property means that portion of the property leased to a tax- exempt entity in a disqualified_lease under sec_168 the term disqualified_lease means any lease of the property to a tax-exempt_entity but only if i part or all of the property was financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 and such entity or a related_entity participated in such financing ii under such lease there is a fixed or determinable price purchase or sale option which involves such entity or a related plr-142104-08 entity or there is the equivalent of such an option iii such lease has a lease_term in excess of years or iv such lease occurs after a sale or other transfer of the property by or lease of the property from such entity or a related_entity and such property has been used by such entity or a related_entity before such sale or other transfer or lease under sec_168 property will be considered tax-exempt_use_property only if the portion of the property leased to tax-exempt entities in disqualified leases is more_than_35_percent_of_the_property the 35-percent exception sec_168 provides that improvements to a property other than land will not be treated as a separate_property sec_1_168_j_-1t q a-6 of the temporary income_tax regulations provides that the phrase more_than_35_percent_of_the_property means more than percent of the net rentable floor space of the property the net rentable floor space in a building does not include the common areas of the building regardless of the terms of the lease for purposes of the more_than_35_percent_of_the_property rule two or more buildings will be treated as separate properties unless they are part of the same project in which case they will be treated as one property two or more buildings will be treated as part of the same project if the buildings are constructed under a common plan within a reasonable_time of each other on the same site and will be used in an integrated manner for purposes of sec_168 taxpayer represents that historic building building the garage in building and included towers will not be financed with tax-exempt debt for purposes of sec_168 taxpayer represents that there is no fixed or determinable price purchase or sale option or the equivalent of such an option for the benefit of any government_entity or any other tax-exempt lessee or any related_entity with respect to any of the buildings for purposes of sec_168 taxpayer represents that the term of the governmental lease and any other leases with tax-exempt_entity lessees at the site including any fixed price renewal option and any service_contract or similar arrangement with respect to the leased space will be no greater than years any renewal option terms will be at a fair_market_value rental rate determined at the time of renewal and therefore should not be taken into account therefore neither the governmental lease nor any other lease of historic building building the garage in building or the included towers would presently be a disqualified_lease under these provisions the governmental lease and the lease by taxpayer to government_entity as they relate to historic building would each be a disqualified_lease under sec_168 the use after transfer rule because historic building has been used by government_entity a -------------------governmental entity and will after the acquisition of such property by operating company be leased to x for use by government_entity both of which are related entities to government_entity under plr-142104-08 sec_168 and sec_168 however sec_168 provides that property will not be treated as tax-exempt_use_property if the portion of the property leased to tax-exempt entities in disqualified leases is no more_than_35_percent_of_the_property under sec_47 percent is substituted for percent in sec_168 but only for purposes of the rehabilitation_credit and only for expenditures properly taken into account for periods after date although taxpayer acknowledges that historic building will be subject_to a disqualified_lease under the use after transfer rule taxpayer states that the 50-percent threshold will not be crossed because historic building building the garage in building and included towers are parts of a single project ie one property for purposes of sec_168 under sec_1_168_j_-1t q a-6 and thu sec_50 percent or less of the total net rentable floor space of that project ie the net rentable floor space of only the historic building will be subject_to a disqualified_lease therefore according to taxpayer no portion of the property will be tax-exempt_use_property within the meaning of sec_168 as modified for purposes of the rehabilitation_credit by sec_47 for purposes of determining if the buildings in this case should be considered part of a single project for purposes of sec_1_168_j_-1t q a-6 and sec_168 taxpayer argues that the buildings here are constructed under a common plan within a reasonable_time of each other located on the same site and will be used in an integrated manner taxpayer represents that the rehabilitation of historic building and the construction of building the garage in building and included towers are all part of one plan or scheme to redevelop part of the same zone b see representation we have no facts or reason to doubt or challenge this representation for instance early plans done by architects envision this area as a single development further a single architect will serve as the site plan architect for the site there will be a consistent architectural theme and design throughout the site the submission also indicates that the construction of building the renovation of historic building and the construction of the garage in building and the included towers will all be completed within a reasonable_time of each other according to the submission construction work on historic building and the garage in building and included towers was to begin shortly after completion of construction of building however commencement of this construction will be delayed due to the complexities of the negotiations between the parties nevertheless planning for renovation of historic building and construction of the garage in building and included towers began before completion of construction of building thus construction of building was completed in year c demolition work on the annex site began in year d construction work on historic building and the garage in building was scheduled to commence by the end of year e and if there will be any included towers construction on the included towers will commence within months after commencement of construction of the plr-142104-08 garage in building the submission provides that if construction does not commence on the included towers within nine months following commencement of construction of the garage in building there will be no included towers and all references to the included towers should be ignored and thus neither tower will be treated as part of the site project for purposes of this private_letter_ruling the facts show that these buildings will be constructed on the same site ie the site separated only by public streets and the station which will serve as the focal point of this development all of the buildings will be interconnected through a sky bridge walkways bus service transportation tunnel etc these buildings are all located within the same zone b lastly the facts in the submission indicate that operating company will operate the various components of the site in an integrated manner for instance the operating company will market and manage the site as a single development seeking economies of scale and the benefits of a significant amount of diverse space available for lease at one site taxpayer's facts and representations support the treatment of the development as one project being constructed pursuant to a common plan that will be completed within a reasonable_time on the same site and used in an integrated manner based upon these facts and representations concerning whether the development is one property within the meaning of that term in sec_1_168_j_-1t q a-6 we conclude that the historic building building the garage in building and included towers constitute one property for purposes of the 35-percent rule in sec_168 we also note that building the garage in building and included towers will be newly-constructed improvements to land and will be separate properties from the original no longer existing structures as a result of the application of the separate improvements rule in sec_168 the use after transfer rule_of sec_168 will not apply to building the garage in building and included towers which will not be used or occupied by the government_entity or a related_party prior to transfer to operating company see report of the senate_finance_committee s rpt no to the deficit_reduction_act_of_1984 at pages we therefore conclude that for purposes of applying sec_168 to taxpayer’s rehabilitation and leasing of historic building the property will include all of the net rentable floor space in historic building building the garage in building and included towers taxpayer has represented that the percentage of net rentable floor space of the property subject_to a disqualified_lease is approximately z percent b square feet d square fee this amount exceeds the percent exception in sec_168 therefore the property would be tax-exempt_use_property under sec_168 however because sec_47 applies to the plr-142104-08 qualified_rehabilitation_expenditures with respect to the rehabilitated historic building percent is substituted for percent in sec_168 therefore the property is not tax-exempt_use_property under sec_168 but only for purposes of the rehabilitation_credit based on the facts and representations submitted and the relevant law and analysis as set forth above we conclude the 50-percent exception to the definition of tax-exempt_use_property which was added to sec_47 by section a of act applies to the qualified_rehabilitation_expenditures with respect to the rehabilitated historic building for purposes of the rehabilitation_credit neither historic building nor any part thereof nor any of the improvements to be made in rehabilitating historic building are treated as tax-exempt_use_property under sec_47 and by reference sec_168 as modified by sec_47 for purposes of the rehabilitation_credit and applying sec_47 and sec_168 to taxpayer's rehabilitation and leasing of historic building the property includes all of the net rentable floor space in historic building building the garage in building including the retail_space the government parking area and any single-tenant designated parking area and the included towers including any office hotel residential and retail_space but excluding any condominiums sold to parties unrelated to operating company no opinion is expressed or implied regarding the application of any other provision in the code or regulations specifically no opinion is expressed or implied regarding whether the rehabilitation of historic building is a substantial rehabilitation or certified_rehabilitation or whether expenditures incurred to rehabilitate historic building are qualified_rehabilitation_expenditures under sec_47 this ruling is directed only to the taxpayer that requested it under sec_6110 it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of this letter is being sent to your authorized representatives we are sending a copy of this letter to the appropriate sbse office sincerely yours paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
